Citation Nr: 0721136	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hand injury.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

The veteran has submitted additional evidence and has waived 
the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c).

The claim of service connection for residuals of a right hand 
injury is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Post-traumatic stress disorder is not diagnosed. 


CONCLUSION OF LAW

Post-traumatic stress disorder is not due to injury or 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2006 and April 2006.  The notice advised the 
veteran of what was required to prevail on his claim of 
service connection; what specifically VA had done and would 
do to assist in the development of the claim; and what 
information and evidence the veteran was expected to furnish.  
The March 2006 notice included a PTSD questionnaire that 
elicited information required to corroborate alleged 
stressors.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

The veteran was asked to submit evidence in his possession 
that pertained to his claim.  He was also notified of the 
degree of disability assignable and of the provision for the 
effective date of the disability. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in November 2006.  The RO has 
the available service medical records and VA records.  The 
veteran has submitted private medical records, and he has not 
identified any other pertinent records for the RO to obtain 
on his behalf.  

VA has not conducted medical inquiry in an effort to 
substantiate the claim of service connection for post-
traumatic stress disorder because of the lack of a current 
diagnosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Analysis

The veteran claims that he currently has post-traumatic 
stress disorder related to incidents witnessed while serving 
about the U.S.S. Hornet during his Vietnam era service from 
January 1967 to October 1970.  He indicated in a March 2000 
statement that as a flight deck crewman, he saw dead and 
mutilated bodies being transported by aircraft to his ship.  
He also testified to having witnessed a serviceman getting 
blown off the ship into the water and having seen the rescue 
of a pilot who had been shot down off the coast of Vietnam.  

The veteran's service medical records are incomplete and 
consist only of his service dental records.  Where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, however, the appeal turns on what the evidence 
shows in terms of a current medical diagnosis.  A review of 
the private and VA medical records shows that there is no 
medical evidence that the veteran has post-traumatic stress 
disorder.  At his hearing in November 2006, the veteran 
testified that he had been receiving treatment for post-
traumatic stress disorder for about six to eight months.  VA 
records, dated from July 2006 to September 2006, show that 
the veteran has been diagnosed with depressive disorder for 
which he was prescribed medication.  The VA records also show 
that in September 2006 the diagnosis was to rule out 
post-traumatic stress disorder.  Post-traumatic stress 
disorder has not been diagnosed.  
 
To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements that he has post-traumatic stress disorder does 
not constitute medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, there is no valid claim for 
service connection. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of evidence of a current diagnosis of post-
traumatic stress disorder, verification of the alleged 
stressors is not now necessary.

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of a current diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


REMAND

The veteran testified that he broke his right hand during 
service in 1967 while stationed in Adak, Alaska.  

In June 2006, the veteran submitted photographs, taken during 
service, in which he is depicted with a cast or large bandage 
covering his right hand, wrist, and forearm.  X-rays, dated 
in July 2006, revealed degenerative arthritic changes in the 
right hand.    

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1. Ask the National Personnel Records 
Center to search for additional service 
medical records, including in-patient 
or clinic records from the dispensary 
at the Naval Air Station in Adak, 
Alaska in 1967.  If further records 
cannot be found or further efforts to 
obtain the records would be futile, 
provide the veteran notice in 
accordance with 38 C.F.R. § 3.159(e). 

2. Whether or not additional service 
medical records are obtained, schedule 
the veteran for a VA examination to 
determine whether the veteran has 
residuals of right hand injury, claimed 
as a fracture, by X-ray.  The veteran's 
file must be made available to the 
examiner for review.  

If residuals of a right hand injury 
are found, the examiner is asked to 
express an opinion as to whether the 
current right hand disability is at 
least as likely as not related to or 
consistent with a fracture of the 
hand that appears to be casted in a 
personal photograph taken in 
service. 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

If the requested opinion cannot 
be provided without resort to 
speculation, the examiner 
should so state.

3. Upon completion of the above 
development, adjudicate the claim.  If 
the decision remains adverse to the 
veteran, provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


